Case: 2:20-cv-00041-WOB-EBA Doc #: 16 Filed: 11/13/20 Page: 1 of 4 - Page ID#: 108



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION


 CIVIL ACTION NO. 2:20CV41 (WOB)


 TASYA KENNEDY                                          PLAINTIFF

 VS.                   MEMORANDUM OPINION AND ORDER


 CAMBRIDGE SQUARE OF COVINGTON,
 LIMITED PARTNERSHIP, ET AL.                            DEFENDANTS


       This matter is before the Court on defendants’ motion for

 summary    judgment   and    to   have   requests   for   admissions      deemed

 admitted. (Doc. 14).

       When plaintiff did not file a response to this motion, the

 Court ordered that she do so by October 12, 2020, cautioning that

 a   failure   to   respond    may   be   cause   for   the   Court   to   grant

 defendants’ motion. (Doc. 15). Plaintiff has not complied with

 this Order.

       The Court therefore issues the following Memorandum Opinion

 and Order.

                       Factual and Procedural Background

       Plaintiff, represented by counsel, filed an action in Kenton

 Circuit Court on February 20, 2020, alleging a claim for negligence

 arising out of injuries she allegedly suffered when she fell on
Case: 2:20-cv-00041-WOB-EBA Doc #: 16 Filed: 11/13/20 Page: 2 of 4 - Page ID#: 109



 ice   while   an   invitee    on   defendants’    premises    in   Covington,

 Kentucky. (Doc. 1-2).

       Defendants timely removed the action to this Court on March

 23, 2020. Plaintiff’s counsel moved to withdraw, and the Court

 granted that motion on May 21, 2020. (Doc. 12).               The Court gave

 plaintiff thirty days to secure new counsel or proceed pro se.

 (Id.). Plaintiff did not obtain new counsel.

       Thereafter,      defendants     served     on   plaintiff     discovery

 requests, including requests for admissions. (Doc. 13). Plaintiff

 did not respond to these requests.

       On August 20, 2020, defendants filed the instant motion for

 summary judgment and motion to have the requests for admission be

 deemed admitted. (Doc. 14). As noted, plaintiff has not responded

 to this motion, despite having been ordered by the Court to do so.

                                       Analysis

       Federal Rule of Civil Procedure 36(a)(3) provides that a

 matter that is the subject of a request for admission is admitted

 unless the party to whom the request is directed serves a written

 answer or objection thereto within 30 days.

       “Rule 36 permits one party to request admissions as to a broad

 range of matters by another party, including ultimate facts and

 the application of law to fact.” Goodson v. Brennan, 688 F. App’x

 372, 375 (6th Cir. 2017) (citation omitted). “Further, ‘[a] matter

 admitted under this rule is conclusively established unless the

                                        2
Case: 2:20-cv-00041-WOB-EBA Doc #: 16 Filed: 11/13/20 Page: 3 of 4 - Page ID#: 110



 court,      on     motion,    permits      withdrawal       or    amendment     of   the

 admission.’” Id. (citing Fed. R. Civ. P. 36(b)).

       The        requests    for    admission      that     defendants     served     on

 plaintiff sought the following admissions: that the ice hazard was

 open and obvious to plaintiff; that the hazard was not hidden,

 obstructed        from   view,     or   concealed    in     any   way   prior   to   the

 incident; that plaintiff had visited the area of the premises many

 times and was familiar with it; that prior to the incident,

 plaintiff was distracted and failed to watch where she was going;

 that plaintiff had received warnings about the potential hazard

 and disregarded them; that plaintiff was not required to take the

 path through the parking lot; and that plaintiff was aware of the

 potential for snow and ice in the parking lot and she assumed the

 risk of those potential hazards. (Doc. 14-9 at 11-13).

       Because        these       matters     are     now     deemed      conclusively

 established,        no   reasonable      person     could    find   that   defendants

 breached their duty of care to plaintiff, and no triable issue

 exists on her claim for negligence. See Shelton v. Kentucky Easter

 Seals Soc., Inc., 413 S.W.3d 901, 916 (Ky. 2013). Summary judgment

 is thus appropriate. Id.

       Therefore, having reviewed this matter, and the Court being

 advised,

       IT IS ORDERED that defendants’ motion for summary judgment

 and to have requests for admissions deemed admitted (Doc. 14) be,

                                             3
Case: 2:20-cv-00041-WOB-EBA Doc #: 16 Filed: 11/13/20 Page: 4 of 4 - Page ID#: 111



 and   is   hereby,     GRANTED.    A   separate     judgment    shall    enter

 concurrently herewith.

       This 13th day of November 2020.




                                        4
